Citation Nr: 1519429	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-34 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 23, 2003, for the award of service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son and daughter-in-law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.  He died in May 2001.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction has since transferred to the RO in St. Petersburg, Florida.

In March 2015, the appellant, her son and daughter-in-law testified at a hearing at the Board's office in Washington, D.C. before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  In March 2006, following the appellant's initial disagreement with the effective date assigned for service connection for the cause of the Veteran's death, the RO issued both a statement of the case and a decision awarding a September 23, 2003, effective date; the appellant did not file a substantive appeal.  

2.  In October 2009, the appellant requested an earlier effective date for service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The appellant's freestanding claim for an earlier effective date for the award of service connection for the cause of the Veteran's death lacks legal merit.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a) (2014); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The appellant is seeking an effective date earlier than that assigned for the award of service connection for the cause of the Veteran's death.  

In December 2001, a rating decision denied the appellant's claim for service connection for the cause of the Veteran's death.  She filed a timely notice of disagreement, after which an October 2002 statement of the case was issued.  The letter accompanying the statement of the case notified the appellant that she was required to file a timely substantive appeal in order to continue her appeal.  The appellant did not file a substantive appeal within the time frame required.  Her VA Form 9 was received in September 2003.  A November 2003 letter to the appellant informed her that it was untimely.  She did not challenge the finding that her substantive appeal was untimely.

Later, a June 2005 rating decision granted the appellant's claim for service connection for the cause of the Veteran's death effective February 18, 2005.  The appellant filed a timely notice of disagreement with the effective date assigned.  In March 2006, both a statement of the case on the matter of the appropriate effective date, and an administrative decision, which awarded an effective date of September 23, 2003, were issued.  This effective date was awarded on the basis that while the September 2003 VA Form 9 was an untimely substantive appeal, it should have been properly considered as a request to reopen the claim.  The appellant did not file a substantive appeal in response to the statement of the case on the effective date issue.  

Several years later, in October 2009, the appellant submitted a statement indicating her disagreement with the effective date assigned for the award of service connection for the cause of the Veteran's death.  While the RO communicated to the appellant the need to submit new and material evidence to reopen a previously denied claim, the appellant's statement was essentially an attempt to file a freestanding claim for an earlier effective date.

An unappealed decision of the RO or the Board becomes final and binding.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 20.1400 (2014). 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the U. S Court of Appeals for Veterans Claims (Court) held that, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on CUE.  See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."). 

In this case, the appellant did not file a substantive appeal with regard to the effective date assigned following the March 2006 statement of the case.  The next statement received with regard to the effective date assigned was received in October 2009.  Thus, the effective date assigned by way of the March 2006 decision became final, and only a request for revision premised on CUE could conceivably result in the assignment of earlier effective date. 

The Board notes that the appellant did discuss the idea of filing a claim premised on CUE at the time of her March 2015 hearing, but there is no indication in the record that she has specifically raised such a claim.  To some extent, the appellant appears to be raising an argument couched in equity, in that she is contending that she was caring for her elderly mother at the time of the October 2002 statement of the case, such that she could not submit a timely substantive appeal.  The Board indeed understands the position the appellant was in at the time; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426.

In conclusion, the prior denial of an earlier effective date for the award of service connection for the cause of the Veteran's death is final.  The appellant's October 2009 claim was essentially an attempt to file a freestanding claim for an earlier effective date, which is not a valid claim.  Rudd, 20 Vet. App. 296.  In order to file such a claim, the appellant must properly allege and substantiate that a prior rating decision contained CUE.  To date, the appellant has not filed a claim of CUE.  Accordingly, the appeal must be denied.

ORDER

Entitlement to an effective date earlier than September 23, 2003, for the award of service connection for the cause of the Veteran's death is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


